Case: 2:19-cv-02477-GCS-EPD Doc #: 43 Filed: 02/06/20 Page: 1 of 6 PAGEID #: 250




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 COLUMBUS DIVISION

  JANET DAVIS, ANGEL RANDALL,                       CASE NO.: 2:19-cv-02477-GCS-EPD
  MELISSA SCHALLER, and MANDY
  PHELAN, individually and
  on behalf of all others similarly situated,
                                                    (JURY TRIAL DEMANDED)
          Plaintiffs,
  v.

  GEICO CASUALTY COMPANY,
  a foreign corporation, GEICO
  ADVANTAGE INSURANCE
  COMPANY, a foreign corporation, and
  GEICO CHOICE INSURANCE
  COMPANY, a foreign corporation, and
  GEICO GENERAL INSURANCE
  COMPANY, a foreign corporation,

        Defendants.
  ____________________________

 PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF UNOPPOSED MOTION
     FOR LEAVE TO FILE FIRST AMENDED CLASS ACTION COMPLAINT

       Plaintiffs Janet Davis, Angel Randall, and Melissa Schaller (collectively, the “Original

Plaintiffs”), on behalf of themselves and all others similarly situated, file, pursuant to Fed. R. Civ.

P. 15(a), this Memorandum of Law in Support of Unopposed Motion for Leave to File First

Amended Class Action Complaint. The proposed Amended Complaint is attached hereto as

Exhibit 1, and seeks to add the claims of new plaintiff Mandy Phelan, individually and on behalf

of a putative class, against new defendant GEICO General Insurance Company (“GEICO

General”).
Case: 2:19-cv-02477-GCS-EPD Doc #: 43 Filed: 02/06/20 Page: 2 of 6 PAGEID #: 251




                               SUMMARY OF THE ARGUMENT

        Plaintiffs submit that leave should be granted pursuant to Fed. R. Civ. P. 15(a) because

good cause exists, and because (1) this Motion is unopposed, (2) joining Phelan’s claims with the

virtually identical claims of the Original Plaintiffs is supported by judicial efficiency and avoids

wasteful duplication (and possible conflict among similar proceedings), (3) amendment will not

delay these proceedings, and (4) there will be no prejudice to Original Plaintiffs, Defendants, or

the putative class. To the contrary, granting this amendment will benefit all parties. See Parchman

v. SLM Corp., 896 F.3d 728, 736 (6th Cir. 2018); Wagner v. White Castle System, Inc., 2014 WL

12652349, at *1–2 (S.D. Ohio Nov. 17, 2014) (motions to amend in class actions shall be freely

granted when justice requires).

                             RELEVANT PROCDURAL HISTORY

        Original Plaintiffs filed this Ohio class action against GEICO Casualty Company (“GEICO

Casualty”), GEICO Advantage Insurance Company (“GEICO Advantage”), and GEICO Choice

Insurance Company (“GEICO Choice”) (together, the “Original Defendants”) on June 13, 2019.

(Doc. 1.) The lawsuit alleges that Original Defendants breached Original Plaintiffs’ and putative

class members’ insurance policies by failing to pay the full actual cash value (including sales tax,

title transfer fees, and registration fees) on total loss claims. Original Plaintiff Randall was insured

under a GEICO Casualty private passenger auto (“PPA”) policy of insurance. Original Plaintiff

Schaller was insured under a GEICO Advantage PPA policy of insurance. Original Plaintiff Davis

was insured under a GEICO Choice PPA policy of insurance.

        On August 19, 2019, Original Defendants moved to compel appraisal and to dismiss the

lawsuit. (Doc. 10.) On September 19, 2019, Original Plaintiffs opposed Original Defendants’




                                                   2
Case: 2:19-cv-02477-GCS-EPD Doc #: 43 Filed: 02/06/20 Page: 3 of 6 PAGEID #: 252




motion to compel appraisal and to dismiss. (Doc. 21.) On January 7, 2020, the Court entered an

Order denying Original Defendants’ motion. (Doc. 25.)

       At a January 15, 2020 status conference, the Court directed the parties to file a revised Rule

26(f) report on or before January 29, 2020. (Doc. 34.) Counsel for Original Plaintiffs informed

the Court that Original Plaintiffs anticipated filing a motion for leave to file an Amended

Complaint to join an additional plaintiff and defendant, that a preliminary pretrial order (Doc. 20)

had set a date for motions to amend for October 15, 2019, and that Original Plaintiffs learned of

Ms. Phalen’s claims after that date. The Court directed the parties to confer relating to the potential

amendment and stated the parties could address the issue in the revised Rule 26(f) report.

       The parties conferred relating to the proposed amendment. On January 29, 2020, the

parties filed a revised Rule 26(f) report. (Doc. 39.) In the Rule 26(f) Report, the parties agreed

that Original Plaintiffs may file on or before February 5, 2020, an Unopposed Motion for Leave

to File an Amended Complaint adding plaintiffs and/or defendants. (Doc. 39, at 2.) The Rule 26(f)

Report provides that Original Defendants will have until February 26 1 to respond to Plaintiffs’

amended complaint. Id.

       There is good cause to allow this amendment because Original Plaintiffs did not know of

Ms. Phalen’s claims until after October 15, 2019, and Original Plaintiffs promptly notified Original

Defendants and the Court upon the identification of her claims.

                         THE PROPOSED AMENDED COMPLAINT

       Pursuant to the parties’ agreement in the Rule 26(f) Report, Original Plaintiffs hereby file

this Unopposed Motion for Leave to File Amended Complaint. The Amended Complaint seeks to



1
  The Rule 26(f) Report mistakenly provides that Defendants shall have until February 26, 2019
to answer. The parties intend for Defendants to have until February 26, 2020 to file an answer.
(Doc. 39, at 2.)
                                                  3
Case: 2:19-cv-02477-GCS-EPD Doc #: 43 Filed: 02/06/20 Page: 4 of 6 PAGEID #: 253




add a new plaintiff (with title transfer fee and registration fee claims virtually identical to the

Original Plaintiffs) and a new defendant (i.e., another GEICO entity with materially identical

policies, practices, and procedures as the GEICO entities comprising the Original Defendants).

Specifically, the Amended Complaint brings claims by Mandy Phelan, individually and on behalf

of a putative class of similarly situated insureds, against GEICO General under the same PPA

policies that insured the Original Plaintiffs. Ex. 1, proposed Amended Complaint. Like the

Original Plaintiffs, Amended Complaint Plaintiff Phelan made a covered total loss claim for

physical damage, and alleges that GEICO General breached her PPA policy by failing to pay all

of title transfer fees and registration fees. Id.

        Because Phelan alleges that GEICO General is affiliated with the other GEICO branded

Defendants, GEICO General insured Ohio putative class members under PPA policies with the

same material insuring language, and GEICO General employed the same claims handling

procedures as the original GEICO Defendants, it is efficient for the claims against GEICO General

to be litigated in this lawsuit.

                         AMENDMENT IS PROPER UNDER RULE 15

        Plaintiffs respectfully state that there is good cause to allow this amendment because

Plaintiffs did not know of Ms. Phalen’s claims until after October 15, 2019, and Plaintiffs promptly

notified Defendants and the Court upon the identification of her claims. Justice requires that leave

to amend be granted because (1) the motion for leave is unopposed; (2) there has been no discovery

in the case that would be duplicated by the addition of Phelan’s claims; (3) there will be no

prejudice to Plaintiffs or Defendants or putative class members; (4) judicial efficiency supports

amendment and consolidation, and (5) proceedings will not be delayed. Original Plaintiffs

respectfully submit that the Court should allow this amendment because leave to file amended



                                                    4
Case: 2:19-cv-02477-GCS-EPD Doc #: 43 Filed: 02/06/20 Page: 5 of 6 PAGEID #: 254




complaints in class actions shall be freely granted when justice so requires. See Parchman v. SLM

Corp., 896 F.3d 728, 736 (6th Cir. 2018); Wagner v. White Castle System, Inc., 2014 WL

12652349, at *1–2 (S.D. Ohio Nov. 17, 2014).

                                        CONCLUSION

       Plaintiffs therefore respectfully request that the Court grant this unopposed motion for

leave for Plaintiffs to file the attached First Amended Complaint.


Dated: February 5, 2020                      Respectfully submitted,

                                             By:     s/Daniel Karon
                                                     Daniel R. Karon (0069304)
                                                     Beau D. Hollowell (0080704)
                                                     KARON LLC
                                                     700 W. St. Clair Ave., Suite 200
                                                     Cleveland, OH 44113
                                                     Tel: (216) 622-1851
                                                     dkaron@karonllc.com
                                                     bhollowell@karonllc.com

                                                     s/Jacob L. Phillips
                                                     Jacob L. Phillips (admitted pro hac vice)
                                                     Edmund A. Normand (admitted pro hac vice)
                                                     NORMAND PLLC
                                                     Post Office Box 1400036
                                                     Orlando, FL 32814-0036
                                                     Tel: (407) 603-6031
                                                     ed@ednormand.com
                                                     jacob.phillips@normandpllc.com

                                                     Bradley W. Pratt (admitted pro hac vice)
                                                     PRATT CLAY LLC
                                                     4401 Northside Parkway
                                                     Suite 520
                                                     Atlanta, GA 30327
                                                     Tel: (404) 949-8118
                                                     bradley@prattclay.com




                                                5
Case: 2:19-cv-02477-GCS-EPD Doc #: 43 Filed: 02/06/20 Page: 6 of 6 PAGEID #: 255




                                                  Christopher Hall (pro hac vice pending)
                                                  HALL & LAMPROS LLP
                                                  400 Galleria Parkway
                                                  Suite 1150
                                                  Atlanta, Georgia 30309
                                                  Tel: (404) 876-8100
                                                  chall@hallandlampros.com

                                                  Andrew Shamis (admitted pro hac vice)
                                                  SHAMIS & GENTILE, P.A.
                                                  14 N.E 1st Ave Ste. 1205
                                                  Miami, FL 33132
                                                  Tel: (305) 479-2299
                                                  ashamis@shamisgentile.com

                                                  Scott Edelsberg (admitted pro hac vice)
                                                  EDELSBERG LAW, P.A.
                                                  19495 Biscayne Blvd. #607
                                                  Aventura, FL 33180
                                                  Tel: (305) 975-3320
                                                  Scott@edelsberglaw.com

                                                  Rachel Dapeer (admitted pro hac vice)
                                                  DAPEER LAW, P.A.
                                                  300 S. Biscayne Blvd. #2704
                                                  Miami, FL 33131
                                                  rachel@dapeer.com

                                                  Attorneys for Plaintiffs and the Class



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this day, February 5, 2020, I electronically filed the

foregoing document via this Court’s CM/ECF filing system, which will provide electronic notice

to all counsel of record.

                                                  s/Jacob L. Phillips




                                              6
